Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2017

                                      No. 04-16-00711-CV

                                       John DEVILBISS,
                                           Appellant

                                                v.

                                       Majorie BURCH,
                                          Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04843
                       Honorable Tommy Stolhandske, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due May 8, 2017. After this court struck appellant’s
original brief for failure to comply with the briefing rules, appellant’s amended brief was due
July 17, 2017. Thereafter, appellant filed a motion for extension of time asking for an additional
seven days in which to file his brief. We granted appellant’s motion. Appellant then filed
another motion for extension of time asking for an additional fourteen days in which to file his
amended brief. We granted appellant’s motion and ordered him to file his amended brief in this
court on or before August 7, 2017. The granting of this extension gave appellant ninety-one days
from the original due date, and therefore, we advised appellant that no further extensions of time
to file appellant’s brief would be granted absent written proof of extraordinary circumstances.
On August 8, 2017, appellant filed another motion for extension of time, asking for an additional
three days in which to file his brief, explaining that due to inclement weather and the lack of
transportation he required additional time in which to file his brief. After review, we GRANT
appellant’s motion and ORDER him to file his amended brief in this court on or before August
10, 2017. Appellant is advised that no further extensions of time to file the brief will be
granted and that if the brief is not filed by August 10, 2017, this court will dismiss his
appeal for want of prosecution and failure to comply with this court’s order. See Tex. R.
App. P. 42.3(b), (c).

           We order the clerk of this court to serve a copy of this order on appellant and all
counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk